SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
258
CA 10-01069
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


FS KIDS, LLC, DOING BUSINESS AS BUDWEY’S
FOOD MARKET, MASK FOODS, INC., VALU HOME
CENTERS, INC., KBLM FOODS, INC., DOING
BUSINESS AS BLASDELL JUBILEE, KDJB
FOODS, INC., DOING BUSINESS AS SAVE-A-LOT                          ORDER
LACKAWANNA, GAIGE & SON GROCERY, INC.,
DOING BUSINESS AS CORNING JUBILEE, TJ’S
MARKET, INC., DOING BUSINESS AS HORSEHEADS
JUBILEE, BB&T SUPERMARKETS INC., DOING
BUSINESS AS ATTICA JUBILEE, BNR-LARSON, LLC,
DOING BUSINESS AS CORFU IGA, AND GIFT EXPRESS
OF NEW YORK, INC., DOING BUSINESS AS THE
MARKET IN THE SQUARE, ON THEIR OWN BEHALF
AND ON BEHALF OF ALL OTHERS SIMILARLY
SITUATED AS THEY, AS FORMER EMPLOYEE
MEMBERS/PARTICIPANTS IN THE WHOLESALE AND
RETAIL WORKERS’ COMPENSATION TRUST OF NEW
YORK, PLAINTIFFS-RESPONDENTS,

                     V

COMPENSATION RISK MANAGERS, LLC,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


HITCHCOCK & CUMMINGS, LLP, NEW YORK CITY (CHRISTOPHER B. HITCHCOCK OF
COUNSEL), AND CONNORS & VILARDO, LLP, BUFFALO, FOR
DEFENDANT-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (KENNETH A. MANNING OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered April 14, 2010 in a breach of contract action.
The order, among other things, denied in part defendant’s motion to
dismiss plaintiffs’ second amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.


Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court